Citation Nr: 0533091	
Decision Date: 12/07/05    Archive Date: 12/21/05	

DOCKET NO.  04-42 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis.


THE ISSUE

Entitlement to service connection for residuals of right 
ankle injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



INTRODUCTION

The veteran served on active military service from September 
1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action which 
denied service connection for residuals of right ankle 
injury.  The veteran has properly perfected a timely appeal 
with respect to the issue herein.  



FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  A right ankle disability was not manifest during service; 
arthritis of the right ankle was not shown within the first 
post-service year; and a right ankle disability is not 
otherwise associated with service.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service, and arthritis of the right ankle may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2003 and August 2003, prior to the 
initial decision on the claim in January 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Moreover the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The May 2003 and August 2003 letters in the present case 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this claim.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that these documents did notify the veteran 
of the need to provide "additional information and 
evidence" and "other evidence . . . in support of . . . 
[his] claim."  Also, the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the veteran 
in the rating decisions, statements of the case (SOC), and 
SSOC of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, VA has satisfied its duty to assist the veteran.  
All available pertinent treatment records cited by the 
veteran have been obtained and associated with his claims 
folder.  In this regard, the Board acknowledges that the 
veteran has not been accorded a relevant VA examination to 
determine the etiology of his right ankle disability.  The 
Board declines to remand this service connection issue to 
obtain a medical nexus opinion.  The service medical records 
are negative for any finding of right ankle disability.  
Further, the first competent evidence of a diagnosis of such 
disability is dated in 2001, approximately 50 years after the 
veteran's discharge from active military duty.  Clearly, the 
claims folder contains no competent evidence of a true 
indication that the veteran has residuals of right ankle 
disability associated with his active military duty other 
than his own assertions and the unsupported opinion by the 
private DPM who relied on the veteran's changed history.  See 
Charles v. Prinicipi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affects the outcome of the case."  ATD 
Corps v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Prinicipi, 3 Vet. App. 542, 548 (1992).  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions that he has residuals 
of a right ankle injury associated with his active military 
duty.  Service medical records are negative for complaints, 
treatment, or findings of significant right ankle injury.  
The veteran's contentions that he injured his right ankle in 
boot camp and that quality care was not available at that 
time are noted.  However, the fact remains that there is no 
documented right ankle injury during the veteran's active 
service.  

According to the first competent evidence of right ankle 
pathology, a private D.P.M. reported in July 2001 that the 
veteran was seen with a history of an injured right ankle 
initially occurring 1 1/2 months ago.  No service history of 
right ankle trauma was given at that time and an assessment 
of ankle sprain, acute bursitis and joint mice was given.  
Also, in April, 2003, the veteran was seen with findings of 
slight swelling of the right ankle and a recommendation for 
an ankle brace and moist heat was given.  

In December 2004, H. R. P., D.P.M., the same individual who 
had submitted the July 2001 statement indicated that he had 
initially seen the veteran in July 2001 at which time the 
veteran was treated for a lingering right ankle injury that 
had occurred about one and one half months prior to the 
visit.  The veteran had returned again in November 2004 with 
further right ankle complaints.  At that time, the veteran 
indicated that he had sprained his right ankle in 1950 while 
marching and that he had had problems with it ever since.  In 
the December 2004 letter, the author indicated that the 
veteran had a significantly degenerated joint and was likely 
to require surgery in the future.  Also, the doctor expressed 
an opinion that the injury was quite old as was evidenced by 
the amount of debris within the ankle joint and may have 
occurred many decades ago.  The author concluded that it was 
as likely as not to have initially occurred from the 1950's 
and degraded ever since. 

Importantly, however, the Board finds that the December 2004 
opinion is not probative in the current appeal.  As the Board 
has discussed, the veteran's purported injury to his right 
ankle in service and continued subsequent symptomatology is 
not supported by the service medical, or post-service 
medical, records.  The United States Court of Appeals for 
Veterans Claims has specifically held that medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self-reported 
history.  See, Black v. Brown, 5 Vet. App. 177 (1993), Swann 
v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. 
App. 548 (1993).  

The veteran's contentions and the evidence he has submitted 
in behalf of his claim have received the most careful 
consideration.  However, the fact remains that there is no 
documented injury in service and an approximately 50-year gap 
between the veteran's active service and post service 
treatment for bursitis and degeneration of the right ankle.  

The essential fact remains that in this particular case, 
there is no documentation of right ankle pathology either 
during service or for approximately 50 years thereafter.  The 
asserted nexus opinion submitted on behalf of the veteran 
lacks significant probative value because it is based solely 
on the veteran's unsubstantiated history.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of right ankle injury.  The doctrine 
of reasonable doubt, is therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to service connection for residuals 
of right ankle injury is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


